J-S82004-18
J-S82005-18

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 LEROY CALBERT JR.                     :
                                       :
                   Appellant           :   No. 1436 EDA 2018

         Appeal from the Judgment of Sentence November 12, 2013
   In the Court of Common Pleas of Delaware County Criminal Division at
                      No(s): CP-23-CR-0005772-2013


                                  *****

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 LEROY CALBERT JR.                     :
                                       :
                   Appellant           :   No. 1439 EDA 2018

         Appeal from the Judgment of Sentence November 12, 2013
   In the Court of Common Pleas of Delaware County Criminal Division at
                      No(s): CP-23-CR-0002065-2013


BEFORE:   LAZARUS, J., OLSON, J., and STRASSBURGER*, J.

MEMORANDUM BY LAZARUS, J.:                       FILED MARCH 05, 2019

     Leroy Calbert, Jr., appeals from the judgments of sentence, entered in

the Court of Common Pleas of Delaware County, after he entered negotiated




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S82004-18
J-S82005-18


guilty pleas to various drug charges on two separate criminal dockets1 and

was sentenced to an aggregate term of 10 to 20 years’ imprisonment.2 After

review, we reverse and remand for an evidentiary hearing.

        The trial court aptly summarized the relevant facts of the underlying

case:

        On February 27, 2013, at approximately 6:30 a[.]m[.], members
        of the Delaware County Drug Task Force in possession of Search
        Warrant number 65-0125-13 entered the residence of . . . Leroy
        Calbert located at 703 Pine Street, Darby, PA 19023, and
        conducted a search and seizure of controlled substances.
        [Calbert] was present during the search and was located lying in
        bed in the front second floor bedroom. Recovered from the
        residence as a result of the search were: a scale with residue;
        packing material with gloves and a razor; 1 empty pill bottle;
        several pill bottles containing a total of 243 assorted pills; 282
        small plastic bags each containing crack cocaine; 4 large plastic
        bags each containing marijuana; 2 boxes of ammunition; a
        holster; a Ruger P95 [s]emi-automatic 9[]mm loaded with 9 live
        rounds in the magazine and 1 round in the chamber; a Rossi
        [.]357 Magnum revolver loaded with 6 live rounds; a shoe box
        containing $128 in U.S. currency; and $473 in U.S. currency from
        [Calbert’s] pocket.

                                           *     *   *

        On September 6, 2013, at approximately 3:50 p[.]m[.], a search
        warrant was served at 515 Chester Pike, Norwood, PA 19072.
        Prior to entering the residence, officers stopped [Calbert] in a
        silver Ford Fiesta in a rear parking lot. As officers stopped
        [Calbert] he discarded numerous oxycodone hydrochloride pills.
____________________________________________


1Calbert filed separate notices of appeal from each of the two dockets, CP-
23-CR-5772-2013 and CP-23-CR-2065-2013.           See Commonwealth v.
Walker, 185 A.3d 969 (Pa. 2018). We have consolidated them on appeal for
ease of disposition. See Pa.R.A.P. 513 (consolidation of multiple appeals).

2The court also imposed a consecutive four-year probationary term on docket
No. 5772.

                                           -2-
J-S82004-18
J-S82005-18

      Officers additionally searched [Calbert’s] vehicle and recovered a
      clear plastic bag containing 7 small bags of cocaine, several drug
      tally sheets, and $608 in U.S. currency. At approximately 3:53
      p[.]m[.], the officers searched the residence at 515 Chester Pike.
      Seized from the residence were drug paraphernalia and several
      clear plastic bags containing cocaine residue. Seized from the
      residence during the search were: drug paraphernalia, 33.8
      grams of cocaine; 5.9 grams of marijuana; two plastic bags
      containing 891 oxycodone hydrochloride pills; several pill bottles
      containing 46 oxycodone hydrochloride pills; and $3644 in U.S.
      currency.

Trial Court Opinion, 6/20/14, at 1-2.

      Calbert was arrested and charged with various drug and firearm

offenses for both criminal episodes.    On November 12, 2013, he entered

counseled negotiated guilty pleas, on both cases, to possession of a controlled

substance, criminal conspiracy to possession of a controlled substance, and

possession of drug paraphernalia. He was sentenced to an aggregate term of

10-20 years in prison. On December 5, 2013, Calbert filed a pro se notice of

appeal, along with a pro se request for leave to withdraw his guilty plea and

a motion to withdraw his guilty plea. The court appointed counsel to represent

Calbert, but did not address the withdrawal motion.       On appeal, Calbert

claimed that his plea was unknowing because he was unaware that the

sentences at each docket were going to be imposed consecutively. Our Court

affirmed Calbert’s judgment of sentence, finding his claim waived for failing

to preserve it prior to sentencing, at sentencing, or in a timely post-sentence

motion. Commonwealth v. Calbert, 113 A.3d 358 (Pa. Super. filed Nov.

25, 2014) (unpublished memorandum).




                                     -3-
J-S82004-18
J-S82005-18


       On February 3, 2016, Calbert filed a timely pro se PCRA petition; PCRA

counsel was appointed and was later permitted to withdraw. New counsel was

appointed; however, Calbert elected to proceed pro se.       The court held a

Grazier3 hearing and granted Calbert’s pro se request. On October 16, 2016,

the court issued Pa.R.Crim.P. 907 notice of its intent to dismiss Calbert’s

petition without a hearing. Calbert responded to the notice; however, the

court dismissed the petition on January 9, 2017. Calbert filed a pro se notice

of appeal raising fourteen issues. On appeal, our Court concluded that five

issues were waived because Calbert did not raise them in his Pa.R.A.P.

1925(b) statement and also failed to preserve them “before trial, at trial,

during unitary review, on appeal, or in a prior state post-conviction

proceeding.” 42 Pa.C.S.A. § 9544(b). The Court also found Calbert’s legality

of sentence issue waived on appeal for failing to develop the claim. Finally,

with regard to Calbert’s ineffectiveness of direct appeal counsel claims, the

Court found them meritless. However, with regard to Calbert’s issues relating

to plea counsel’s alleged ineffectiveness, the Court vacated the PCRA order

and remanded the case for further proceedings, stating:

       [O]n direct appeal we questioned plea counsel’s status and further
       questioned why [Calbert’s] pro se filings were not forwarded to
       [plea counsel].

       Neither the PCRA court nor the Commonwealth directly addresses
       this claim. Rather, both assert that the guilty plea proceedings

____________________________________________


3   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).



                                           -4-
J-S82004-18
J-S82005-18

      establish that Guilty Plea Counsel’s representation was effective.
      As correctly recognized by [Calbert], however, if counsel is found
      to have ignored a petitioner’s request to file an appeal, or did not
      consult with him regarding same, the petitioner is entitled to the
      reinstatement of his appeal rights nunc pro tunc and no merit
      analysis of any other issues occurs.

Commonwealth v. Calbert, 179 A.3d 530 (Pa. Super. filed Oct. 2, 2017)

(unpublished memorandum).

      Upon remand, Calbert requested that the trial judge recuse. The judge

acquiesced to that request and the Honorable Mary Alice Brennan was

assigned to the case; new PCRA counsel was appointed.          Counsel filed an

amended PCRA petition on January 3, 2018, claiming that plea counsel failed

to file motions to withdraw the guilty pleas despite Calbert’s timely request to

do so.   The Commonwealth agreed that plea counsel had failed to file the

subject motions and agreed that Calbert was entitled to PCRA relief in the

form of permission to file post-sentence motions nunc pro tunc.

      On February 1, 2018, the court granted Calbert’s petition and reinstated

his right to file post-sentence motions. On February 9, 2018, counsel filed

post-sentence motions raising various claims of ineffectiveness of “trial/plea

counsel . . . prior to and during the plea and post[-]sentence time period,”

resulting in a plea that was not knowing, intelligent and voluntary.         Post-

Sentence Motions, 2/9/18, at 4-6. On April 9, 2018, the court dismissed the

motions without a hearing.     On April 18, 2018, Calbert filed a motion for

reconsideration of the court’s denial; the court denied reconsideration on April

26, 2018, stating that after “having twice reviewed the guilty plea transcripts

and other evidence produced herein, the court [hereby] finds no manifest

                                     -5-
J-S82004-18
J-S82005-18


injustice and therefore Defendant’s [m]otion is [denied].” Order, 4/26/18

(emphasis in original).    Calbert filed a timely notice of appeal and court-

ordered Rule 1925(b) concise statement of errors complained of on appeal.

      Calbert presents one issue for our consideration:

      Whether the trial court abused its discretion and committed an
      error in denying [Calbert’s] post[-]sentence motions, without
      permitting [Calbert] the opportunity to present witnesses and
      submit evidence to substantiate the claims of ineffective
      assistance of trial/plea counsel at an evidentiary hearing, when
      the Superior Court had specifically ordered the trial court to
      conduct an evidentiary hearing on those issues.

Appellant’s Brief, at 6.

      When a defendant enters a negotiated guilty plea, he waives his right

“to challenge on appeal all non-jurisdictional defects except the legality of her

sentence and the validity of her plea.” Commonwealth v Rush, 909 A.2d

805, 807 (Pa. Super. 2006). Moreover, a defendant who attempts to withdraw

a guilty plea after sentencing must demonstrate “a showing of prejudice on

the order of manifest injustice . . . before withdrawal is justified.”

Commonwealth v. Muhammad, 794 A.2d 378, 383 (Pa. Super. 2002). A

showing of manifest injustice may be established if the plea was entered into

involuntarily, unknowingly, or unintelligently. Id.

      Pennsylvania Rule of Criminal Procedure 590 suggests that a trial court

should delve into six areas of inquiry with a defendant as part of the plea

process. Those areas are: (1) the nature of the charges; (2) the factual basis

of the plea; (3) the right to trial by jury; (4) the presumption of innocence;

(5) the permissible range of sentences; and (6) the judge’s authority to depart

                                      -6-
J-S82004-18
J-S82005-18


from any recommended sentence. Pa.R.Crim.P. 590, Comment. Despite the

rule’s suggestive language, our Supreme Court has deemed these areas of

inquiry to be mandatory. See Commonwealth v. Willis, 369 A.2d 1189,

1190 (Pa. 1977) (“[T]he above six questions are mandatory during a guilty

plea colloquy and the failure to ‘satisfy these minimal requirements will result

in reversal.’”) (citation and quotation omitted); see also Commonwealth v.

Wholaver, 989 A.2d 883, 905 n.17 (Pa. 2010) (affirming mandatory

language from Willis.).

      The Commonwealth notes in its response to Calbert’s motion for

reconsideration, “[a]lthough [Calbert] indicates that he has witnesses to

present, the fact remains that [he], under oath, entered knowing, intelligent

and voluntary guilty pleas.”      Commonwealth’s Response to Motion to

Reconsider, 4/20/18.      The record supports the following facts:      Calbert

indicated under oath at his plea colloquy that he discussed with counsel the

charges and maximum statutory penalties associated with those charges; he

admitted that he was satisfied with his attorney; he acknowledged that he

understood the nature of the charges to which he was pleading; he agreed to

waive a pre-sentence investigative report; he acknowledged he reviewed his

post-sentence rights with his attorney; he made his written colloquy part of

the record; and he indicated that there was a factual basis to the plea.




                                     -7-
J-S82004-18
J-S82005-18


       Despite these facts and the trial court granting4 Calbert nunc pro tunc

relief upon the most recent remand, the issue still remains as to whether

counsel fully explained the negotiated plea deal to Calbert, in particular the

total amount of incarceration he could receive on the negotiated charges if the

charges on each docket were run consecutive to one another and whether

there was, as part of the negotiation, an agreement regarding that issue.

Neither the oral or written guilty plea colloquies shed light on this issue.

       Immediately prior to Calbert’s entry of his negotiated plea and its

acceptance by the trial court, Calbert indicated on the record that he did not

want to accept the Commonwealth’s plea offer.          See N.T. Plea Hearing,

11/12/13, at 10. Calbert stated that counsel had presented the offer to him,

explained it to him, and that he had an opportunity to discuss it with his

attorney and he still did not want to enter a guilty plea. In discussing the

offer, the assistant district attorney consistently mentioned that if the

mandatory minimums were applied and the sentences on the two dockets run

consecutively that Calbert, a 54-year-old, could essentially be getting “a life

sentence.” Id. at 16. The court, in an abundance of caution, told counsel to
____________________________________________


4 Interestingly, the Commonwealth states in its brief that “plea counsel did fail
to file motions to withdraw the guilty plea despite the defendant’s request . .
. [and, thus,] agreed the defendant was entitled to PCRA relief in the form of
permission to file post[-]sentence motions.” Appellee’s Brief, at 10. This
statement, however, contradicts the Commonwealth’s statement in its prior
brief noting that “[t]here is no suggestion that counsel was aware of
[Appellant’s] claim before the ten-day period to file for a motion to withdraw
[the plea] expired.” Commonwealth’s Brief, Appeal No. 395 EDA 2017,
6/29/17, at 22.


                                           -8-
J-S82004-18
J-S82005-18


let Calbert have “like a week or so to think about this so he could make a

knowing and intelligent decision” since the trial judge didn’t “know that

[Calbert] was apprised of all of this until just this afternoon or this morning.”

Id. at 15.    The parties agreed to give Calbert until December 3, 2013, to

consider the plea agreement. However, Calbert’s attorney then asked for “a

moment” to sit with his client. Id. at 17. Ten minutes later counsel came

back, asked for five minutes to “do the Plea agreement” and Calbert entered

his plea. Id. at 17-18. In imposing his negotiated sentence, the court stated

as follows:

      THE COURT: All right. With regard to 2065 of 2013, Count 2 . .
      . I sentence you to 52 to 104 months SCI. With regard to Count
      3 . . . I sentence you to 72 to 144 months SCI, which shall run
      concurrent with Count 2. . . . Count 1 and Counts 4 through 9,
      inclusive, are dismissed as part of the Negotiated Plea. With
      regard to 5772 of 2013, Count 4 . . . I sentence you to 48 to 96
      months SCI. . . . With regard to Count 5 . . . I sentence you to
      four years [of] probation to run consecutive to Count 4. . . .
      Counts 1 through 3 and 6 through 10, are dismissed as part of the
      Negotiated Plea. The sentence in 5772 of 2013 shall run
      consecutive with the sentence in 2026 - - 2065 - - excuse me
      - - of 2013. In imposing this sentence, the Court considered the
      District Attorney’s recommendation, the nature and seriousness
      of the violation, as well as Defendant’s age, education, and familial
      and marital, employment status, as well as any comments on the
      Defendant’s behalf by Defense counsel, Defendant’s remarks to
      the Court, the Negotiated Plea, and the Pennsylvania Sentencing
      Guidelines. All right.

Id. at 26-28.

      The court only mentions the fact that the sentences on the two separate

dockets run consecutive to one another one time in the protracted recitation



                                      -9-
J-S82004-18
J-S82005-18


of counts, penalties, and dismissed charges. The court does state, however,

that count 5 is to run consecutive to count 4 – but these are two counts on

the same docket.          Based on the convoluted nature of the sentencing

proceedings, it is highly likely that Calbert misunderstood what charges on

which docket were ordered to run consecutive to one another.

       Moreover, this concern is compounded by the fact that our Court has

never explored this issue on its merits in prior appeals due to waiver and that,

despite the court’s urging and the Commonwealth’s agreement that counsel

take two to three weeks to explain the plea terms to him, counsel talked to

Calbert for a mere five minutes before he entered his plea. Subsequent letters

written by Calbert, as well as by several of his family members, indicate that

he was under the impression that his sentences on the separate dockets would

not run consecutive to one another.            In fact, our Court acknowledged in

Calbert’s prior appeal that his “assertions have raised a factual issue to be

resolved at an evidentiary hearing” and on direct appeal our Court “questioned

plea counsel’s status and further questioned why [Calbert’s] pro se filings were

not forwarded to him.” Calbert, 179 A.3d at *9.

       Accordingly, we conclude that Calbert’s claims involving counsel’s

stewardship (both before and after the entry of his plea),5 which may have


____________________________________________


5On remand, we confine the hearing to a review of only those issues that
were found not waived or meritless by our Court in Calbert’s prior appeal. See
Commonwealth v. Calbert, supra (finding issues 6, 7, 8, 11, and 12



                                          - 10 -
J-S82004-18
J-S82005-18


affected the voluntariness of his plea need to be assessed on a full record, not

a cold record.     This can only be accomplished by holding a hearing where

trial/plea counsel6 testifies on such matters. Accordingly, we reverse Calbert’s

judgments of sentence and remand for a hearing on the merits of his post-

sentence motions, consistent with the dictates of this decision.

       Judgments of sentence reversed; case remanded.7                Jurisdiction

relinquished.

       Judge Strassburger joins this Memorandum.

       Judge Olson concurs in the result.




____________________________________________


waived; finding issue 13 undeveloped; and finding issue 3 lacks arguable
merit).

6  We note that on October 20, 2016, trial/plea counsel, Fincourt B. Shelton,
Esquire, was suspended from the Bar of the Commonwealth of Pennsylvania
for a period of four years, effective 30 days following entry of the suspension
order. See Order, 10/20/16; see also Pa.R.D.E. 217(d)(1). Instantly,
Calbert’s plea was entered on November 12, 2013, and his direct appeal
disposed of by this Court in November 2014. Notably, our Court affirmed
Calbert’s judgment of sentence, finding his issues waived on appeal due to
counsel’s failure to raise the claim at his plea and sentencing hearings or in a
timely filed post-sentence motion. Subsequently, Calbert filed a pro se PCRA
and new counsel was appointed. That counsel was permitted to withdraw and
new counsel was appointed. Calbert chose to proceed pro se after a Grazier
hearing; his petition was dismissed without a hearing. Thereafter, Calbert
filed a collateral appeal to our Court, forming the basis for this appeal, where
he claims that the trial court failed to follow our Court’s remand instruction.

7 If, after the hearing, the trial court does not believe that Calbert is entitled
to withdraw his plea, then it shall reinstate his original judgment of sentence.

                                          - 11 -
J-S82004-18
J-S82005-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/5/19




                          - 12 -